342 S.W.3d 902 (2011)
Dennis L. RUSSELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72567.
Missouri Court of Appeals, Western District.
June 21, 2011.
Mark A. Grothoff, Columbia, MO, for appellant.
Mary H. Moore, Jefferson City, MO, for respondent.
Before GARY D. WITT, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Dennis L. Russell appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).